 Case 2:21-cv-10709-BAF-CI ECF No. 17, PageID.645 Filed 06/17/21 Page 1 of 19




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

CRYSTAL LOWE,

       Plaintiff,                                             Civil Action No. 21-CV-10709

vs.                                                           HON. BERNARD A. FRIEDMAN

CITY OF DETROIT,

      Defendant.
_________________/

                     OPINION AND ORDER GRANTING PLAINTIFF’S
                      MOTION FOR A PRELIMINARY INJUNCTION

               This matter is presently before the Court on plaintiff’s motion for a preliminary

injunction [docket entry 4]. Defendant has responded and plaintiff has replied. An amicus brief has

also been filed by a coalition of individuals and entities that oppose plaintiff’s motion.1 On May 27,

2021, the Court heard oral argument. As explained more fully below, the Court shall grant

plaintiff’s motion for a preliminary injunction because the city ordinance governing the process for

obtaining a recreational marijuana retail license gives an unfair, irrational, and likely

unconstitutional advantage to long-term Detroit residents over all other applicants.



               Plaintiff challenges the recreational marijuana licensing ordinance (the “Ordinance”)

adopted by the City of Detroit (“the City”) under both the United States and Michigan constitutions.

The allegedly unconstitutional provisions of the Ordinance grant preferential treatment to “Detroit



       1
         The amici include the following individuals and entities: Beyond Equity, LLC;
Cannaclusive, LLC; Chicago NOORML; Green Believers, LLC; The Hood Incubator, LLC; Jessica
Jackson; Shauntay Williams; Kourtney Ketterhagen; Ronald Bartell; Tiff Massey; Mitzi Ruddock;
and Jonathan Ray. See PageID.524.
 Case 2:21-cv-10709-BAF-CI ECF No. 17, PageID.646 Filed 06/17/21 Page 2 of 19




legacy” applicants (i.e., those who have lived in Detroit for at least ten years) for the following

recreational marijuana licenses: “adult-use retailers, adult-use processors, adult-use growers,

designated consumption establishments, microbusinesses, and marijuana event organizers.”2

Ordinance §§ 20-6-2, 20-6-31(d), 20-6-35. Plaintiff, who does not qualify as a Detroit legacy

applicant, intends to apply for an adult-use marijuana retail license and argues that the challenged

provisions (1) violate her right to equal protection under the Michigan Constitution; (2) punish her

for exercising her fundamental right to inter- and intrastate travel, as guaranteed by the Michigan

Constitution; and (3) violate the dormant Commerce Clause of the United States Constitution. See

Compl. ¶¶ 11, 50-58.

                 This case was commenced in Wayne County Circuit Court on March 2, 2021, and

was removed to this Court on March 30, 2021. The City of Detroit was scheduled to begin

accepting recreational marijuana license applications on April 1, 2021. See Ordinance § 20-6-36(c).

However, plaintiff filed a motion for a temporary restraining order and preliminary injunction on

April 1, 2021, requesting that the Court temporarily halt Detroit’s recreational marijuana licensing

process until plaintiff’s constitutional challenges are resolved. See docket entry 4. The Court held

a hearing on April 7, 2021, at the conclusion of which the Court granted plaintiff’s motion for a

temporary restraining order and established a briefing and oral argument schedule for the motion

for a preliminary injunction. See docket entry 9.

                 In the instant motion, plaintiff argues that the Ordinance’s Detroit legacy licensure

provisions (described in further detail below) give an unfair preference to long-time Detroit residents

– individuals who have lived in the City for at least 10-15 of the past 30 years. While applicants


       2
           Each of these different licenses is defined in § 20-6-2 of the Ordinance.

                                                    2
 Case 2:21-cv-10709-BAF-CI ECF No. 17, PageID.647 Filed 06/17/21 Page 3 of 19




who have lived in Detroit for at least 15 of the past 30 years automatically qualify for legacy status,

applicants who have resided in the City for 10-14 of the past 30 years must meet additional

conditions to qualify – i.e., be low-income, have a marijuana-related criminal record, or have a

parent with a marijuana-related criminal record.3 As to the parent-drug-offense condition, the

offense must have occurred while the applicant was a minor. The licensure scheme provides a six-

week early application period exclusively for legacy applicants, during which time the City may

accept, review, and approve legacy applications prior to non-legacy applications. The Ordinance

also reserves at least fifty percent of all relevant recreational marijuana licenses for legacy

applicants. See Ordinance § 20-6-31(d). Some of the licenses are further limited by numerical caps.

For example, recreational marijuana adult-use retail licenses are capped at 75 licenses.

               Plaintiff is 33 years old and has lived in Detroit for 11 of the past 30 years. Prior to

moving to Detroit, she lived in River Rouge, a bordering community, and spent time living out of

state, “including with her then-husband while he was on military duty.” Pl.’s Br. at 9. Although

plaintiff’s mother was charged with a marijuana-related offense in 2007, plaintiff was above the age

of eighteen at that time. See id. at 2. Plaintiff therefore does not qualify as a Detroit legacy

applicant.

I.     The Ordinance

               The stated purpose of the Ordinance is “to promote equitable ownership and

employment opportunities in the cannabis industry in order to decrease disparities in life outcomes




       3
          The Ordinance uses the term “prior controlled substance record,” which it defines as
someone who has “been convicted, or adjudged to be a ward of the juvenile court, for any crime
relating to the sale, possession, use, cultivation, processing, or transport of marijuana prior to
November 7, 2018.” Ordinance § 20-6-2.

                                                   3
 Case 2:21-cv-10709-BAF-CI ECF No. 17, PageID.648 Filed 06/17/21 Page 4 of 19




for marginalized communities and to address the disproportionate impacts of the War on Drugs in

those communities.” Id. at 5-6 (quoting Pl.’s Ex. C (Mem. from Brenda Jones, Council President)).

To this end, the City developed a licensure application process that prioritizes Detroit legacy

applicants. See id. at 6. This prioritized class of applicants includes the following:

               [A]n individual who has, or an entity that is at least 51% owned and
               controlled by one or more individuals who have, as certified by the
               Civil Rights, Inclusion, and [O]pportunity Department, been a City
               of Detroit resident at the time of application for at least one year, and
               upon renewal, and additionally has been:

                       (1) a City of Detroit resident for 15 of the past 30 years
                       preceding the date of application, and continues to so reside
                       throughout the period of licensure; or

                       (2) a City of Detroit resident for 13 of the past 30 years
                       preceding the date of application, and continues to so reside
                       throughout the period of licensure, and is a low income
                       applicant at the time of application, as defined in this Section;
                       or

                       (3) a City of Detroit resident for the 10 of the past 30 years
                       preceding the date of application, and continues to so reside
                       throughout the period of licensure, and has a prior controlled
                       substance record, as defined in this section, or a parent with
                       a prior controlled substance record as defined in this section
                       under the following circumstances:

                               (i) the parent is named on the applicant’s birth
                               certificate, and the parent’s conviction took place
                               before the applicant’s 18th birthday; or

                               (ii) the parent has claimed the applicant as a
                               dependent regularly on federal income tax filings, and
                               the parent’s conviction took place before the
                               applicant’s 18th birthday.

Id. at 6-7 (quoting Ordinance § 20-6-2). “The Ordinance imposes a 75-license cap on the number

of available adult-use marijuana retailer licenses” and mandates that at least fifty percent of those


                                                  4
 Case 2:21-cv-10709-BAF-CI ECF No. 17, PageID.649 Filed 06/17/21 Page 5 of 19




licenses be awarded to Detroit legacy applicants.4 Id. at 7. Further, plaintiff notes that

               [t]o facilitate its preference for “Detroit legacy applicants,” the
               Ordinance provides that applications for adult-use marijuana
               establishment licenses shall be submitted from April 1, 2021 to April
               30, 2021. “From May 1, 2021 through June 15, 2021 there will be a
               reserved review period wherein the City will review and may approve
               applications for adult-use marihuana establishment licenses from
               Detroit legacy applicants[.]” . . . After [the] reserved review periods
               have ended, “the City will review and may approve applicants for
               adult-use marihuana establishment licenses from any applicant.”

Id. at 7-8 (quoting Ordinance § 20-6-35) (citations omitted). As of the filing of plaintiff’s motion

for a preliminary injunction, the City of Detroit had certified over 400 legacy applicants. See id. at

8. That is to say, as of April 1, 2021, the City had determined that 400 applicants were entitled to

the legacy preference.

               Because of the tiered approach to application submission and review, and because

it is unclear whether any licenses are reserved for non-legacy applicants, the 400 certified Detroit

legacy applicants could be awarded all 75 recreational marijuana retail licenses. Even if half of the

licenses are reserved for non-legacy applicants, plaintiff contends that it would be unconstitutional

to categorically bar such applicants, including herself, from eligibility for half of the 75 total

licenses. See Pl.’s Reply Br. at 1, 6.



       4
          The number of licenses that must or may be issued to legacy applicants is unclear. When
this suit was filed, the Ordinance stated that “[n]o less than 50% of licenses” would be awarded to
legacy applicants. Ordinance §§ 20-6-31(d), 20-6-35(f). This language, combined with the six-week
early application and review period for legacy applicants, allows for the possibility that at least 50%
and perhaps 100% of the licenses could be awarded to legacy applicants. Defendant attached an
amended version of the Ordinance as an exhibit to its answer to plaintiff’s complaint, in which the
phrase “[n]o less than” is deleted, thus mandating a 50:50 ratio between legacy and non-legacy
licensees. See Def.’s Ex. 2. Nonetheless, on the City of Detroit website, the Ordinance still includes
the “[n]o less than” language. See
https://detroitmi.gov/sites/detroitmi.localhost/files/2020-11/11-17-2020%20%20Adult-Use%20Marih
uana%20Licensing%20Amendment%20to%20Chapter%2020.pdf (last visited June 15, 2021).

                                                  5
 Case 2:21-cv-10709-BAF-CI ECF No. 17, PageID.650 Filed 06/17/21 Page 6 of 19




II.    Legal Standard

               The Sixth Circuit has stated that

               [i]n general, courts must examine four factors in deciding whether to
               grant a preliminary injunction: (1) whether the movant has
               demonstrated a substantial likelihood of success on the merits, (2)
               whether the movant will suffer irreparable injury absent injunction,
               (3) whether a preliminary injunction would cause substantial harm to
               others, and (4) whether the public interest will be served by an
               injunction. These factors are not prerequisites, but are factors that are
               to be balanced against each other.

Flight Options, LLC v. Int’l Bhd. of Teamsters, Loc. 1108, 863 F.3d 529, 539-40 (6th Cir. 2017)

(citation omitted). Further,

               [t]he proof required for the plaintiff to obtain a preliminary injunction
               is much more stringent than the proof required to survive a summary
               judgment motion because a preliminary injunction is an extraordinary
               remedy. The party seeking the preliminary injunction bears the
               burden of justifying such relief . . . .

McNeilly v. Land, 684 F.3d 611, 615 (6th Cir. 2012) (internal quotation marks and citation omitted).

III.   Likelihood of Success on the Merits

       A.      Equal Protection Claim under the Michigan Constitution

               The Michigan Supreme Court has stated that

               the right to engage in business is subject to the state’s police powers
               to enact laws in furtherance of the public health, safety, welfare, and
               morals. Accordingly, when legislation is challenged on due-process
               and equal protection grounds because of its interference with
               economic or business activity, the challenger must establish either
               that no legitimate public purpose is served by the legislation or that
               there is no rational relationship between the provisions and a
               legitimate public purpose. Thus, there is a two-step inquiry: (1)
               whether there is a legitimate public purpose and, if so, (2) whether
               there is a rational relationship between the legislation and the public
               purpose sought to be achieved.

Murphy-DuBay v. Dep’t of Licensing & Regul. Aff., 876 N.W.2d 598, 604 (Mich. 2015).

                                                   6
 Case 2:21-cv-10709-BAF-CI ECF No. 17, PageID.651 Filed 06/17/21 Page 7 of 19




                Plaintiff argues that she is likely to succeed on her equal protection challenge because

“favor[ing] local merchants” is an illegitimate public purpose. Pl.’s Br. at 13 (citing Colonial

Baking Co. of Grand Rapids v. City of Fremont, 295 N.W. 608, 610 (Mich. 1941)). Plaintiff

contends that the legacy licensing scheme “creates precisely the type of durational residency

preference that offends Michigan’s Constitution. It facially discriminates against both Michiganders

who live outside of Detroit and Michiganders who have lived in Detroit for less than 10 to 15 of the

past 30 years.” Id. at 14. She adds that the Ordinance only serves the illegitimate purpose of “pure

economic protectionism.” Id.

                In response, defendant argues that “[b]ecause ‘statutes are presumed to be

constitutional,’ courts reviewing equal protection claims under the Michigan Constitution ‘exercise

the power to declare a law unconstitutional with extreme caution, and . . . never exercise it where

serious doubt exists with regard to [the legal] conflict’” between the statute and the constitution.

Def.’s Resp. Br. at 14 (quoting Phillips v. Mirac, Inc., 685 N.W.2d 174, 179 (Mich. 2004) (noting

that “it is only when invalidity appears so clearly as to leave no room for reasonable doubt that it

violates some provision of the Constitution that a court will refuse to sustain its validity”)).

Defendant further argues that because “[p]laintiff’s equal protection challenge does not allege

discrimination based on . . . race, national origin, ethnicity, gender, or illegitimacy, . . . the correct

standard of review is rational-basis.” Id. (internal quotation marks omitted). Defendant cites the

Michigan Supreme Court decision in Crego v. Coleman, 615 N.W.2d 218 (Mich. 2000), to support

its argument that

                [u]nder rational-basis review, courts will uphold legislation as long
                as that legislation is rationally related to a legitimate government
                purpose. To prevail under this highly deferential standard of review,
                a challenger must show that the legislation is arbitrary and wholly

                                                    7
 Case 2:21-cv-10709-BAF-CI ECF No. 17, PageID.652 Filed 06/17/21 Page 8 of 19




                unrelated in a rational way to the objective of the statute. . . .
                Rational-basis review does not test the wisdom, need, or
                appropriateness of the legislation, or whether the classification is
                made with mathematical nicety, or even whether it results in some
                inequity when put into practice. Rather, the statute is presumed
                constitutional, and the party challenging it bears a heavy burden of
                rebutting that presumption.

Id. at 224 (internal quotation marks and citations omitted).

                Defendant contends that the challenged provisions within the City Ordinance bear

a rational relationship to a legitimate governmental purpose: “[r]eversing the disproportionate[ly]

harmful impact of federal drug policies and enforcement actions,” as expressed in the Michigan

Regulation and Taxation of Marijuana Act (“MRTMA”). Def.’s Resp. Br. at 1. Defendant states

that 42 of the 46 licenses for medical marijuana dispensaries were awarded to applicants who are

not City of Detroit residents, and notes that neither the Michigan Medical Marijuana Act (MICH.

COMP. LAWS § 333.26421) nor the related City ordinance contains a provision calling for a

preference to be given to Detroit legacy applicants. See id. at 3-4. Learning from this experience,

the City of Detroit structured the recreational marijuana ordinance so as to “assist residents who

have been most harmed by the criminalization of marijuana-related conduct and to limit the

monopolization of adult-use licenses by those who have not experienced the systemic effects of the

War on Drugs, which began in earnest in the 1990s.” Id. at 4. This is the justification given for

reserving at least half of adult use recreational marijuana licenses for Detroit legacy applicants. See

id. at 5, 12.

                Defendant contends that “[t]he number of legacy certifications has no impact on the




                                                  8
 Case 2:21-cv-10709-BAF-CI ECF No. 17, PageID.653 Filed 06/17/21 Page 9 of 19




number of licenses issued to either pool of applicants” – legacy or non-legacy.5 Id. at 5. Defendant

further argues that the Ordinance’s prioritization of legacy applicants does not reflect favoritism

toward them, but rather was intended to provide this presumably less sophisticated applicant pool

additional time to complete the licensure process. See id. at 6.

        B.      Right to Travel Claim under the Michigan Constitution

                As to plaintiff’s right to travel claim, she states that

                [t]he right to travel has three components: [1] it protects the right of
                a citizen of one state to enter and leave another state[,] [2] it protects
                the right to be treated as a welcome visitor rather than an unfriendly
                alien when temporarily present in the second state[, and] [3] for those
                travelers who elect to become permanent residents, it protects the
                right to be treated like other citizens of that state.

Pl.’s Br. at 14-15 (quoting 5 Mich. Civ. Jur. Const. Law § 243). She contends that “[t]he Michigan

Constitution protects a state right to intrastate travel comparable to the federal right to interstate

travel.” Id. at 15.

                The Sixth Circuit has drawn a distinction between the rights to inter- and intrastate

travel under the United States Constitution, with the former triggering strict scrutiny and the latter

triggering rational basis review. See Wardell v. Bd. of Educ. of City Sch. Dist. of City of Cincinnati,

529 F.2d 625, 628 (6th Cir. 1976). However, the Michigan Court of Appeals has taken the

following approach to this distinction:

                Whether we characterize the right to travel as fundamental or as
                something less than fundamental, there can be no question that the
                right to travel between states has been acknowledged as a right
                implicit in the very concept of union. In Grano v. Ortisi, 86 Mich.


        5
          As described in further detail in footnote 4, supra, the mandated ratio between legacy and
non-legacy applicants is unclear. In any event, non-legacy applicants are deprived of the opportunity
to apply for at least half of the available licenses.

                                                    9
Case 2:21-cv-10709-BAF-CI ECF No. 17, PageID.654 Filed 06/17/21 Page 10 of 19




                App. 482, 272 N.W.2d 693 (1978), this Court discussed the concept
                of the right to travel within the context of the United States
                Constitution, Am. XIV, and the Michigan Constitution of 1963, art.
                I, § 2. The Grano Court made no distinction between the right to
                freedom of travel on an inter-state and intra-state basis and we see no
                logical distinction between the right of a person to travel between
                states (which is protected by the United States Constitution) and the
                right to travel between locations in the State of Michigan (which we
                find to be protected by the Michigan Constitution). The problem is
                identical and the analysis ought to be identical.

                Our analysis of the above cases leads us to believe that the right to
                travel is classified as a fundamental constitutional right and that any
                statute which imposes a penalty on the exercise of this right must be
                viewed with strict scrutiny.

Musto v. Redford Twp., 357 N.W.2d 791, 792-93 (Mich. Ct. App. 1984) (citations omitted). The

Michigan Court of Appeals has further noted that

                [s]trict scrutiny applies when the law classifies based on “suspect”
                factors or when it interferes with a fundamental right. However,
                residency is not considered a suspect classification . . . . Although
                the right to travel intrastate is a fundamental right, that right is not
                affected by laws requiring residency during employment because
                they are distinguishable from durational residency laws which require
                residency for a period of time before applying for or obtaining a
                benefit.

Akhtar v. Charter Cnty. of Wayne, No. 233879, 2003 WL 327624, at *2 n.2 (Mich. Ct. App. Feb.

11, 2003).

                Plaintiff contends that the Ordinance violates her rights to inter- and intrastate travel

by imposing a prolonged waiting period on any applicant who has not lived in the City of Detroit

for the requisite length of time. As to her case specifically, plaintiff argues that she is penalized both

for having lived in River Rouge, Michigan, and for having lived out of state. She cites various cases

for the proposition that prolonged residency requirements violate the right to travel by imposing a

waiting period on new residents. See, e.g., Musto, 357 N.W.2d at 793 (finding that a one-year

                                                   10
Case 2:21-cv-10709-BAF-CI ECF No. 17, PageID.655 Filed 06/17/21 Page 11 of 19




residency requirement for police and fire applicants violated the right to travel); Barnes v. Bd. of

Trustees Mich. Veterans Trust Fund, 369 F. Supp. 1327, 1334 (W.D. Mich. 1973) (finding “that the

classification involved in this case clearly penalizes the right to travel, as it mandates that an

otherwise qualified person who has recently traveled must wait five years before he can obtain

emergency aid which could be immediately obtained by one who has not recently moved into the

state”). See Pl.’s Br. at 15-16.

                   Plaintiff argues that regardless of the standard of review, she is likely to succeed on

the merits because the Ordinance lacks a rational relationship to the stated governmental purpose

of serving marginalized communities that were disproportionately affected by the War on Drugs.

She states that

                   Detroit’s purported justifications for residency preferences make little
                   sense and amount to nothing more than a flimsy pretense for
                   economic favoritism. Detroit has no rational or logical basis to assert
                   that long-term residency requirements promote social equity, ensure
                   that licensed business are sufficiently “invested” in [the] recreational
                   marijuana industry, or increase compliance with MRTMA.

Pl.’s Br. at 17.

                   In response, defendant contends that residency requirements do not necessarily

trigger strict scrutiny and that the Ordinance passes rational basis review. Defendant cites Barrow

v. City of Detroit Elec. Comm’n, 836 N.W.2d 498, 508 (Mich. Ct. App. 2013), for its statement that

“[c]aselaw since Grano compels the conclusion that strict scrutiny does not apply to [durational

residency requirements] . . . [because] [r]esidency is . . . not one of the suspect classifications.” 836

N.W.2d at 509; see Def.’s Resp. Br. at 18. Defendant argues that because the purpose of the

challenged Ordinance is to further social equity, not to discourage inter- or intrastate travel, the

Court should likewise apply rational basis review.

                                                     11
Case 2:21-cv-10709-BAF-CI ECF No. 17, PageID.656 Filed 06/17/21 Page 12 of 19




       C.      Dormant Commerce Clause Claim under the United States Constitution

               The Supreme Court has stated that “[t]he modern law of what has come to be called

the dormant Commerce Clause is driven by concern about economic protectionism – that is,

regulatory measures designed to benefit in-state economic interests by burdening out-of-state

competitors.” Dep’t of Revenue of Ky. v. Davis, 553 U.S. 328, 337-38 (2008) (internal quotation

marks and citation omitted). Further,

               [a] discriminatory law is virtually per se invalid . . . and will survive
               only if it advances a legitimate local purpose that cannot be
               adequately served by reasonable nondiscriminatory alternatives.
               Absent discrimination for the forbidden purpose, however, the law
               will be upheld unless the burden imposed on [interstate] commerce
               is clearly excessive in relation to the putative local benefits.

Id. at 338-39 (emphasis in original, internal quotation marks and citations omitted).

               The Supreme Court has recently noted that “[d]ormant Commerce Clause restrictions

apply only when Congress has not exercised its Commerce Clause power to regulate the matter at

issue.” Tenn. Wine & Spirits Retailers Ass’n, 139 S. Ct. 2449, 2465 (2019). Congress may thus

“use its powers under the Commerce Clause to [confer] upon States an ability to restrict the flow of

interstate commerce that they would not otherwise enjoy.” New England Power Co. v. New

Hampshire, 455 U.S. 331, 340 (1983) (internal quotation marks and citation omitted). However,

the party asserting that Congress has exercised this power under the Commerce Clause bears the

burden of demonstrating that Congress’s intent to allow otherwise discriminatory state regulation

is “unmistakably clear.” Maine v. Taylor, 477 U.S. 131, 139 (1986).

               Plaintiff contends that the Ordinance is facially discriminatory and is thus “‘virtually

per se invalid’ unless the City can show that it advances a legitimate local purpose that cannot be

adequately served by reasonably nondiscriminatory alternatives.” Pl.’s Br. at 20. Plaintiff argues

                                                  12
Case 2:21-cv-10709-BAF-CI ECF No. 17, PageID.657 Filed 06/17/21 Page 13 of 19




that, as discussed above, defendant cannot make such a showing. Plaintiff adds that a recent

decision from the District of Maine speaks directly to the issues presented in the instant motion. See

NPG, LLC v. City of Portland, No. 20-CV-00208, 2020 WL 47419 (D. Me. Aug. 14, 2020). NPG

involved a challenge to Portland, Maine’s recreational marijuana licensure ordinance, which

included a preference for applicants who have lived in the city, and/or held business licenses in the

state, for at least five years. See id. at *1. The court in NPG granted plaintiffs’ motion for a

preliminary injunction, finding that the challenged provisions in the ordinance only served

protectionist ends and were, therefore, likely unconstitutional. See id. at *11. Plaintiff notes that

Detroit’s Ordinance contains terms that are even more protectionist than those in the Portland

ordinance, as it prioritizes Detroit residents who have lived in the City for at least 10-15 years. See

Pl.’s Br. at 21.

                   In response, defendant contends that plaintiff is unlikely to succeed on the merits

because “there is simply no interstate market for marijuana.” Def.’s Resp. Br. at 1. In support of

this argument, defendant cites the fact that states bordering Michigan (i.e., Ohio, Indiana, and

Wisconsin) have yet to decriminalize recreational marijuana. See id. Defendant further argues that

by continuing to ban marijuana at the federal level under the Controlled Substances Act of 1970,

Congress is using its Commerce Clause powers to confer upon states an ability to restrict the flow

of marijuana that they would not otherwise enjoy. See id. at 8-9. In defendant’s view, marijuana

therefore does not benefit from the protection of the dormant Commerce Clause. See id. Defendant

adds that “[t]he City’s social-equity goals are fundamentally different from the sort of pure economic

protectionism the dormant Commerce Clause seeks to curtail.” Id. at 12.

IV.     Remaining Preliminary Injunction Factors


                                                   13
Case 2:21-cv-10709-BAF-CI ECF No. 17, PageID.658 Filed 06/17/21 Page 14 of 19




               As to the remaining factors that the Court must consider when deciding whether to

grant a motion for preliminary injunction, plaintiff argues that she will suffer irreparable harm by

being excluded from the recreational marijuana market and that “there is likely no mechanism that

would allow her to recover damages from the City given its governmental immunity.” Pl.’s Br. at

23-24. She adds that the City of Detroit would not be harmed by being prevented from enforcing

an unconstitutional ordinance, nor is the public interest served by proceeding with a likely

unconstitutional ordinance – regardless of who ultimately prevails on the merits. Id. at 24.

               In response, defendant contends that plaintiff fails to show how the Ordinance

violates her constitutional rights and only speculates that she has been, or may be, denied an

opportunity to compete for a license. Def.’s Resp. Br. at 20. Defendant adds that any sense of

urgency is of the plaintiff’s own making, as she could have filed this lawsuit earlier. See id. at 21.

In contrast, defendant argues, the City and its social equity agenda would experience significant

harm if enjoined from administering the Ordinance.

                The Legacy Advocates, a mix of twelve entities and individuals “with substantial

expertise [on] the roles and responsibilities required in the cannabis industry and the cannabis

market,” filed an amicus brief providing further information on the economic harm that might befall

legacy applicants and their financial support networks if the Court were to grant plaintiff’s motion

for a preliminary injunction. See Amicus Br. at 6, 16 (citing Amicus Ex. A (Legacy Advocates

Affidavits)). Some of these individuals have already invested between $50,000 to $200,000 in

recreational marijuana projects or businesses in the City of Detroit and therefore could face

significant financial loss if not awarded a license. See id.

V.     Conclusion


                                                 14
Case 2:21-cv-10709-BAF-CI ECF No. 17, PageID.659 Filed 06/17/21 Page 15 of 19




                Having read the briefs submitted by the parties and the amici, reviewed the relevant

case law, and listened to oral argument, the Court concludes that a preliminary injunction is

warranted in this case. First, plaintiff has demonstrated a substantial likelihood that the challenged

provisions of the Detroit Ordinance unconstitutionally discriminate against all applicants who have

not lived in Detroit for at least 10-15 of the past 30 years, violate the fundamental right to inter- and

intrastate travel, and impede interstate commerce. At a minimum, the Ordinance must pass rational

basis review to be deemed constitutional under both the United States and Michigan constitutions.

However, the challenged provisions of the Detroit Ordinance do not appear to be rationally related

to the stated purpose of rectifying the harm done to City residents by the War on Drugs. As plaintiff

convincingly states in her brief:

                If the City were truly worried about equity, the Ordinance would
                target the individuals who need social equity treatment . . . . But
                instead, the Ordinance employs a class-based distinction based on
                duration of residency. It thus prefers wealthy applicants who have
                had no interaction with the War on Drugs to low-income applicants
                who have been ravaged by it, so long as the wealthy applicants have
                lived in Detroit for the right amount of time.

Pl.’s Br. at 17. As presently drafted, the Ordinance is far more protectionist than it is equitable.

                Moreover, the Michigan Court of Appeals has repeatedly indicated that “durational

residency laws which require residency for a period of time before applying for or obtaining a

benefit” generally trigger strict scrutiny under the Michigan Constitution, as they violate the

fundamental right to inter- and intrastate travel, and are generally disfavored.6 Akhtar, 2003 WL

        6
          There are exceptions to this general rule against durational residency requirements (e.g., for
those seeking elective officials, for those filing for divorce, and for students seeking to pay in-state
tuition). However, unlike the Ordinance’s 10-15-year residency requirement to obtain a business
license, these exceptions are generally short in length (approximately one year) and relate to benefits
or privileges that are different from those at issue in this case. See Barrow, 836 N.W.2d at 509
(noting that the Detroit City Charter’s one-year residency requirement to run for mayor “was meant

                                                   15
Case 2:21-cv-10709-BAF-CI ECF No. 17, PageID.660 Filed 06/17/21 Page 16 of 19




327624, at *2 n.2; see also Barrow, 836 N.W.2d at 511 (holding that durational residency

requirements could trigger strict scrutiny if they infringe upon a fundamental right, like “the

constitutionally based right to travel”). While there is no right to obtain a business license in the

State of Michigan, there is a right to be considered for such a license “in a fair, reasonable and

nondiscriminatory manner.” Musto, 357 N.W.2d at 793. Given the Court’s conclusion that plaintiff

is likely to succeed on the merits under rational basis review, plaintiff’s likelihood of success under

strict scrutiny is even greater.

                As to plaintiff’s dormant Commerce Clause claim, the court in NPG addressed

substantially similar constitutional arguments as the ones presently before this Court and concluded

that a preliminary injunction was warranted. The recreational marijuana ordinance at issue in NPG

proposed to award licenses using a points matrix that reserved up to nine of the available thirty-four

points for those who resided in Portland, and/or held a business license in the State of Maine, for at

least five years.7 In granting plaintiffs’ motion for a preliminary injunction, the court stated:


to make[ ] it more likely that elected officials will be intimately familiar with the unique issues
impacting their communities”). See also Saenz v. Roe, 526 U.S. 489, 505 (1999) (distinguishing
unconstitutional residency requirements (here, welfare) from those applicable to divorce or in-state
tuition by highlighting the fact that the benefits gained from divorce or in-state tuition are enjoyed
once individuals leave the state and may encourage non-residents to establish residency for the sole
purpose of obtaining such benefits). Defendant cites no cases, and the Court is aware of none,
suggesting that the granting of a business license may be conditioned on the applicant meeting a
residency requirement of 10-15 years.
        7
         The matrix awarded five of the available thirty-four points to applicants who were majority
owned by “individual(s) who have been a Maine resident for at least five years.” NPG, LLC, 2020
WL 471913, at *2. Four additional points were awarded to applicants who were “[o]wned by
individual(s) who have previously been licensed by the State of Maine or a Maine municipality for
non-marijuana related business, with no history of violations or license suspensions or revocations
for a minimum of 5 years.” Id. The twenty applicants with the highest scores would be awarded
municipal licenses. See id. Notably, the Portland ordinance also awarded six points to applicants
who were majority owned “by socially and economically disadvantaged individual(s).” Id. However
because the social equity provision was not intertwined with the residency-related provisions, unlike

                                                  16
Case 2:21-cv-10709-BAF-CI ECF No. 17, PageID.661 Filed 06/17/21 Page 17 of 19




               As is clear from the text of the licensing scheme and the statements
               by councilmembers, the City sought to create a preference for
               resident-owned marijuana retail stores. Rather than disputing the
               discriminatory character of the residency preference factors, the City
               attempts to argue that the licensing of marijuana retail stores operates
               in a unique dimension, noting that [m]arijuana has been, and remains,
               a Schedule I drug under the [Controlled Substances Act].

                                              *   *    *

               . . . . But the [Controlled Substances] Act nowhere says that states
               may enact laws that give preference to in-state economic interests. In
               other words, although the Controlled Substances Act criminalizes
               marijuana, it does not affirmatively grant states the power to burden
               interstate commerce in a manner which would otherwise not be
               permissible. . . .

               Because . . . the dormant Commerce Clause likely restricts the City’s
               licensing of marijuana retail stores, the burden falls on the City to
               justify its licensing scheme. State laws that discriminate against
               interstate commerce face a virtually per se rule of invalidity. . . . The
               City would need to present[] concrete record evidence, and not
               sweeping assertions or mere speculation, to substantiate . . . claims
               that the discriminatory aspects of its challenged policy are necessary
               to achieve its asserted objectives.

               . . . . At this stage, given the express language in the [ordinance] and
               the statements by City officials suggesting a protectionist purpose, .
               . . the City is unlikely to succeed in justifying the residency
               preference . . . .

Id. at *9-11 (emphasis in original, internal quotation marks and citations omitted).

               Given the similarities between the constitutional questions raised by the Portland and

Detroit recreational marijuana ordinances, the Court finds the reasoning expressed and conclusions

drawn in NPG to be persuasive and applicable to the instant case. The Ordinance’s facial favoritism

toward Detroit residents of at least 10-15 years embodies precisely the sort of economic




in the Detroit Ordinance, the social equity provision was not at issue in NPG.

                                                  17
Case 2:21-cv-10709-BAF-CI ECF No. 17, PageID.662 Filed 06/17/21 Page 18 of 19




protectionism that the Supreme Court has long prohibited. See Davis, 553 U.S. at 337-38 (quoting

New England Co. of Limbach, 486 U.S. 269, 273-74 (1988)). The City of Detroit thus bears the

burden of demonstrating that the Ordinance’s discriminatory provisions “advance[] a legitimate local

purpose that cannot be adequately served by reasonable nondiscriminatory alternatives.” Davis, 553

U.S. at 338. The City has failed to meet this burden.

               In particular, defendant has failed to show that its stated goal of assisting those who

have been harmed by the War on Drugs is advanced by reserving fifty percent or more of the

recreational marijuana licenses for those who have lived in Detroit for at least ten years. Certainly,

many people who have lived in Detroit for this period of time, or longer, have not been burdened

with a marijuana-related arrest or conviction. And just as certainly, many people who have lived in

Detroit for fewer than ten years have been significantly burdened by such an arrest or conviction.

Giving “social equity” preference to the former group while denying it to the latter is irrational. It

is also irrational to grant the preference to residents of Detroit but deny it to those of other

communities, such as neighboring River Rouge, when residents of both cities presumably suffered

from the War on Drugs to the same extent.

               Finally, plaintiff has demonstrated that she will suffer irreparable injury absent an

injunction, as she would, at best, be significantly disadvantaged in applying for a recreational

marijuana retail license (assuming fifty percent of the licenses are reserved for legacy applicants)

and, at worst, be entirely eliminated from consideration for such a license (if all of the licenses are

awarded to legacy applicants). The Legacy Advocates’ amicus brief and attached affidavits

demonstrate that legacy applicants and their financial support networks may be economically

harmed if the Detroit recreational marijuana licensure scheme is enjoined. However, any such

economic harm would be the result of these applicants investing money before obtaining a license,


                                                  18
Case 2:21-cv-10709-BAF-CI ECF No. 17, PageID.663 Filed 06/17/21 Page 19 of 19




which they did at their own risk. Moreover, the public interest is best served by enjoining the

enforcement of an ordinance that is likely unconstitutional. Accordingly,



              IT IS ORDERED that plaintiff’s motion for a preliminary injunction is granted.

Defendant is hereby enjoined from processing any applications for recreational marijuana licenses

under the current Ordinance.



                                            s/Bernard A. Friedman
                                            BERNARD A. FRIEDMAN
Dated: June 17, 2021                        SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan




                                               19
